           Case 1:17-cv-01894-RJS Document 77 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSEPH HAYDEN,

                                Plaintiff,

          -v-
                                                                No. 17-cv-1894 (RJS)
 CITY OF NEW YORK, NYPD OFFICER                                       ORDER
 AHMED ABDALLA, and NYPD OFFICER
 ADAM KOTOWSKI,

                                Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

         In light of the representations made in Plaintiff’s counsel’s April 14, 2020 letter to the

Court, IT IS HEREBY ORDERED THAT trial in this matter will continue to be adjourned sine

die. IT IS FURTHER ORDERED THAT substitute counsel for Plaintiff shall file a notice of

appearance no later than June 1, 2020. If Plaintiff has not retained substitute counsel by that date,

Plaintiff shall submit a letter to the Court no later than June 1, 2020 indicating that he intends to

proceed pro se or requesting that the Court appoint pro bono counsel. No further extensions shall

be granted absent compelling circumstances.

SO ORDERED.

Dated:          April 14, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
